DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
	Terminal disclaimer filed by the applicant has been recorded.
Allowable Subject Matter

Claims 17-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant's invention is drawn to a method and apparatus for enabling a user equipment to perform a paging operation. The method includes: monitoring whether a paging message is present at a set of PDCCH monitoring occasions included in a paging occasion, detecting whether a base station has accessed to a channel including a frequency band over which the paging message is transmitted at one or more of the PDCCH monitoring occasions, and stopping the monitoring when detecting that the base station has accessed the channel.
The closest prior art of record fail to teach the limitation of “monitoring whether a paging message is present at a set of physical downlink control channel (PDCCH) monitoring occasions included in a paging occasion and wherein the set of PDCCH monitoring occasions is configured by M repetitions of S consecutive PDCCH monitoring occasions, where the S indicates a number of transmitted synchronization signal blocks determined based on a system information block, and the M is a natural number equal to or greater than 1; determining whether a base station has accessed to a channel 
	Applicant’s independent claim 1 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Similarly, other independent claim 22 and 25 comprises a particular combination of elements with analogous wording variations, which are neither taught nor suggested by prior art as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
Lee et al. Pub. No. US 20120300655 A1 teaches a method of receiving a message by a wireless device in a mobile communication system is disclosed. The present invention comprises obtaining information of a first cycle, the first cycle including a monitoring interval and a non-monitoring interval; and monitoring at least one active occasion within the monitoring interval for receiving the message, wherein the message is repeated within the monitoring interval.
Murakami et al. Pub. No. US 20130308533 A1 teaches a radio base station apparatus for performing radio communication with a terminal apparatus, the radio base 
Pelletier et al. Pub. No. US 20110134774 A1 teaches Methods and apparatus for addressing wireless transmit/receive unit (WTRU) behavior in response to configuration, configuration parameters and access issues related to the activation/deactivation process when the WTRU may be configured with multiple serving cells or carrier aggregation.
Yi et al. Pub. No. US 20180192436 A1 teaches a user equipment (UE) receives a paging message associated with downlink (DL) data. The UE transmits a paging feedback using a uplink (UL) grant associated with the paging message. The UE monitors a physical downlink control channel (PDCCH) to receive the DL data.
Chang et al. Pub. No. US 20130215809 A1 teaches a method and a user equipment for controlling multiple communication systems to implement communication are disclosed. The method includes: when a long term evolution LTE system module in a UE is about to enter a discontinuous reception DRX sleep state or to temporarily stop data transmission, sending, by the LTE system module, first indication information to another system module in the UE, where the first indication information is used for indicating, to the other system module, that the LTE system module enters the DRX sleep state and at least part of time during which the LTE system module is in the DRX 
Islam et al. Pub. No. US 20190223150 A1 teaches a base station may determine, for a user equipment, a configuration for a monitoring occasion for paging within a paging occasion based at least in part on a user equipment index and a reference signal index. In some aspects, the base station may provide a paging signal in accordance with the configuration based at least in part on determining the configuration for the monitoring occasion for paging within the paging occasion. Numerous other aspects are provided.
 
	However, cited reference, alone or in combination, neither disclose nor suggest combination of features specifically monitoring whether a paging message is present at a set of physical downlink control channel (PDCCH) monitoring occasions included in a paging occasion and wherein the set of PDCCH monitoring occasions is configured by M repetitions of S consecutive PDCCH monitoring occasions, where the S indicates a number of transmitted synchronization signal blocks determined based on a system information block, and the M is a natural number equal to or greater than 1; determining whether a base station has accessed to a channel including a frequency band over which the paging message is transmitted at the set of PDCCH monitoring occasions; and when it is determined that the base station has accessed to the channel, stopping the monitoring for whether the paging message is present at the set of PDCCH monitoring occasions, wherein the determining of whether the base station has . 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 5712727495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIZAR N. SIVJI

Art Unit 2645


/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647